Title: To George Washington from Ephraim Blaine, 23 March 1781
From: Blaine, Ephraim
To: Washington, George


                  
                     Sir
                     New Burgh 23rd March 1781
                  
                  The information I have received from Philadelphia is very alarming and gives me great concearn, Mr Hazelwood state agent for the City has informed my assistant that he has directions from Council to send no more Provisions to the grand army untill further Orders—the Convention Troops being on their march from Virginia to Quarter in some part of that state.
                  I have not received Colo. Hays return to know the quantity of Flour I can expect from this state before harvest, but from report I doubt very inconsiderable—Jersey is doing little and I believe the Governor and Council of that state are useing very Indiffirent measures to procure the Supplies required.
                  In this situation what is to be done—my applications are so frequent I believe many of the Executives look upon them Impertinent—the assembly of Pennsylvania is now sitting will your Excellency please to write them—the whole supplies of flour received from their agents the last and present year do not exceed ten thousand Barrels—a few weeks neglected at this season may loose all the surplush flour in the States of Maryland, Delaware, and Pennsylvania—Mr Phelps agent for Massachusetts assures me sixty stall’d cattle weekly untill the middle of may.
                  the Magazine at West Point fish Kill &c. equal One thousand barrels of flour, five hundred barrels of beef, twenty five Hhds of rum, and One hundred and twenty cattle, part of which was delivered yesterday, five hundred barrels of Flour at Ringwood, and, About an equal quantity at Morris and Trenton—very few stores at Philadelphia except five hundred barrels of beef, put up by my directions last December.
                  with your Excellencys’ Permission I woud wish to set out next monday or tuesday immediately upon my arrival at Philadelphia, Colonel Stewart will return.  I have the honor to be very respectfully—your Excellency’s, Most Obdt and very Hble Servant
                  
                     Eph. Blaine  C.G.P.
                  
               